Citation Nr: 0639104	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-40 122	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for a sleep disorder.  

3. Entitlement to service connection for an anal fistula.  

4. Entitlement to service connection for a skin disorder, 
claimed as a fungal disease.

5. Entitlement to service connection for post-traumatic 
stress disorder with depression.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1969 to July 1971.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.                 

In December 2005, the veteran appeared at a hearing before 
the undersigned.  During the hearing, the veteran submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  38 C.F.R. § 20.1304(c).  A transcript 
of the hearing is in the record.   


FINDINGS OF FACT

1. A current back disability is not shown, and lipomas did 
not have onset during service and are unrelated to an injury 
or disease of service origin. 

2. A sleep disorder did not have onset during service and a 
sleep disorder is unrelated to an injury or event of service 
origin.  

3. There is no medical evidence of an anal fistula during 
service, and there is no causal connection between the 
current anal fistula and a disease or injury of service 
origin. 

4. A fungal skin disease is not shown. 

5. The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the diagnosis of post-traumatic stress disorder 
(PTSD); there is no medical evidence that links the currently 
diagnosed depression to service.    


CONCLUSIONS OF LAW

1. A back disability to include lipomas was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).      

2. A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).   

3. An anal fistula was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).    

4. A fungal disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  

5. PTSD with depression was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
letters in August and November 2003.  The veteran was 
notified of the evidence needed to substantiate the claims 
for service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice), of 
Pelegrini, 18 Vet. App. at 112 (38 C.F.R. § 3.159 notice), 
and of Dingess, 19 Vet. App. at 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).     

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disabilities, since the Board 
is denying the claims, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess, supra, has not prejudiced the 
veteran's claims.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical records, personnel records, VA 
records, and private medical records.  

The duty to assist further includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the veteran was not examined for the purpose of 
addressing his claims for service connection for a back 
disability, a sleep disorder, an anal fistula, a skin 
disorder, and PTSD with depression, none was required.  As 
there is no indication that the claimed disabilities may be 
associated with service and the competent medical evidence of 
record is sufficient to make a decision on the claims, VA is 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  For this reason, 
VA examinations are not necessary on the claims of service 
connection.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).



As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. § 
3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

II. Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from July 1969 to July 1971 with foreign 
service and/or sea service in the US Army Pacific (USARPAC) 
for 1 year, 3 months, and 25 days.  The veteran's Military 
Occupational Specialty (MOS) was as a seaman, and he received 
the National Defense Service Medal.  The veteran's personnel 
records show that he was stationed in Okinawa from March 17, 
1970, to July 8, 1971.  

The veteran's service medical records are negative for any 
complaints or findings of a back disability, an anal fistula, 
or a fungal disorder.  The records reflect that in May 1971, 
the veteran was seen at the dermatology clinic for a shaving 
problem.  The physical examination of the veteran's beard 
area of the face and anterior neck showed multiple papules 
and pustules.  The diagnosis was pseudofolliculitis barbae, 
and the veteran was placed on a shaving profile.  The records 
reflect that in June 1971, the veteran underwent a separation 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had back 
trouble of any kind, or piles or rectal disease, the veteran 
responded "no."  In response to the question as to whether 
the veteran had ever had or if he currently had skin 
diseases, frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble or any 
sort, the veteran responded "yes."  The examiner noted that 
for the past two years, the veteran had had a rash and an 
eruption on his face which had caused pain and discomfort 
while shaving.  The examiner further reported that the 
veteran had had trouble sleeping since September 1970, 
recurring on a frequent basis to the present, and had also 
experienced depression since arriving in Okinawa in March 
1970.  The examiner indicated that according to the veteran, 
he had had a problem remembering things since he had been in 
the military.  In regard to nervous trouble, the examiner 
noted that according to the veteran, he had been "grumpy" 
since he was on tug boat duty in September 1970.  The anal 
and rectal physical examination was normal.  The spine, skin, 
and psychiatric examinations were also normal.      

In August 2003, the veteran filed claims for service 
connection for a back disability, a sleep disorder, an anal 
fistula, a skin disorder, claimed as a fungal disorder, and 
PTSD.  In support of his claims, the veteran submitted a 
statement in September 2003.  In the statement, the veteran 
indicated that he had served in Vietnam and that upon his 
return home, he experienced acute dermatological problems, 
including dry skin spots that itched during the winter 
months.  The veteran noted that he was told by his physician 
that the problem was a fungus and he was prescribed a topical 
ointment that provided temporary relief.  He reported that he 
also suffered from a skin rash that would break out during 
the spring and summer months.  According to the veteran, he 
also had problems sleeping.  The veteran further stated that 
after his discharge, he developed lipomas and an anal 
fistula.  

In August 2003, the RO requested that the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, furnish the 
veteran's dates of service in Vietnam.  The NPRC responded 
that there was no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.   

In September 2003, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated in November 1996.  The 
records show that in early November 1996, the veteran was 
treated for complaints of rectal problems and a growth on his 
back.  The examiner noted that in March 1996, he had examined 
the veteran and had diagnosed him with fistula in ano, along 
with multiple lipomas.  Upon rectal examination, there was a 
draining anal fistula with an opening on the posterior side 
of the anus.  The skin examination showed that there was a 
lipoma at the base of the neck and another pendunculated 
fiber tumor in the mid back.  The diagnoses were fistula in 
ano and multiple lipomas.  The records reflect that the 
veteran was subsequently hospitalized for one day in mid-
November 1996 in order to undergo an excision of two 
subcutaneous tumors from the back and an excision of an anal 
fistula.  Upon his discharge, he was diagnosed with the 
following: (1) anal fistula, (2) subcutaneous tumor of the 
upper back, and (3) subcutaneous tumor of the lower back.         

In September 2003, the RO received private medical records, 
dated in November 2000 and March 2002.  The records show 
treatment for unrelated disorders.  

In September 2003, the veteran provided information in 
support of his claim for service connection for PTSD.  In 
regard to events which he had experienced during his military 
service which he felt contributed to his current PTSD claim, 
the veteran stated that the ship he was assigned to during 
service traveled on rough seas.  The veteran also noted that 
while he was in Vietnam, he was exposed to bomb explosions.  
He indicated that he was "mentally shocked" and was unable 
to "cope with what was happening."  

VAMC outpatient treatment records, from January 2004 to 
November 2005, show that in January 2004, the veteran had a 
phone consultation for problems with insomnia.  It was noted 
that according to the veteran, he had had insomnia for 30 
years.  The veteran's current complaints were heavy snoring 
and excessive daytime sleepiness.  He denied that a doctor 
had diagnosed him with depression or that he had been treated 
by a doctor with an anti-depressant medication.  The veteran 
subsequently underwent an evaluation in March 2004.  At that 
time, he stated that he had problems falling asleep.  He also 
noted that in 1996, he had surgery for a rectal fistula.  
According to the veteran, he currently had some sharp pain in 
the rectum.  Following the physical examination, the 
pertinent diagnoses were rectal fistula and complaints of 
insomnia.  The records reflect that in July 2004, the veteran 
was treated for complaints of itching on his abdomen and 
calves.  The physical examination of the veteran's right calf 
showed some hyperpigmented lesions which were not raised.  
The physical examination of the veteran's chest and abdomen 
showed no evidence of tinea versicolor.  The pertinent 
diagnosis was rash.  The examiner stated that he had asked 
the veteran questions related to depression and that the 
veteran did not answer any of them positive for depression.  
According to the records, in June 2005, the veteran was 
treated for complaints of pruritis on his chest and legs.  
The veteran also stated that he kept waking up in the middle 
of the night and could not get back to sleep.  He indicated 
that he was having flashbacks.  The physical examination 
showed that he had a lipoma of the right chest wall that was 
easily mobile.  The pertinent diagnoses were pruritis and 
PTSD.       

The VAMC outpatient treatment records also show that in July 
2005, the veteran was referred to the mental health clinic 
for treatment for PTSD.  At that time, it was noted that 
according to the veteran, he had had problems sleeping ever 
since his return from overseas.  It was also reported that 
the veteran had had depression and anxiety since coming home 
from Vietnam.  The veteran stated that en route to Vietnam, 
his ship ran into high seas and he thought that he would 
never "live through it."  He indicated that he could hear 
gunfire as his ship approached Vietnam.  The veteran noted 
that he served as a seaman and worked on a tug boat pulling 
tows from one country to another.  According to the veteran, 
he was subject to attacks and was in an area where fighting 
was taking place in Vietnam.  He indicated that he also 
traveled to Korea, Thailand, the Philippines, and Okinawa.  
The veteran reported that he saw gunfire in "Ni Train" near 
where he was living and that it was a shock for him to 
witness the war zone.  Following the mental status 
evaluation, the provisional diagnosis was PTSD.  The records 
reflect that in an August 2005 evaluation, the veteran stated 
that he was sleeping poorly and that he was having flashbacks 
about being in combat and on a ship in high seas.  The 
diagnosis was PTSD.  It was also reported that testing for 
depression was positive and that anti-depressant medication 
therapy would be initiated.  The veteran's computerized 
problem list included PTSD, pruritis, anal or rectal pain, 
rectal fistula, and insomnia.  According to the records, in 
August 2005, the veteran underwent a follow-up evaluation.  
At that time, the examiner noted that any PTSD impairment 
that the veteran had seemed to be very mild and that the 
veteran may only have traits of PTSD.      

In December 2005, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the veteran 
testified that while he was in the military, his MOS was as a 
seaman and he was stationed in Okinawa.  The veteran stated 
that he served on a tug boat which traveled to several 
countries, including Vietnam, to deliver and pick up other 
tows.  He indicated that upon his arrival in Vietnam, he 
heard gunfire.  The veteran also noted that he was unable to 
swim and that he had a fear of drowning while he was aboard 
the tug boat.  The veteran stated that during service, he was 
not treated for a sleep disorder, a back disorder, an anal 
fistula, or a fungal dermatitis condition.  According to the 
veteran, he had surgery for the removal of lipomas and an 
anal fistula in 1996.  He noted that he first sought 
psychiatric treatment in approximately June 2005. 

III. Analysis

At the outset, the Board observes that in the February 2004 
rating action in which the RO denied the current claims on 
appeal, the RO considered the claims on a direct basis and as 
due to exposure to Agent Orange.  In regard to the 
adjudication of claims based upon exposure to Agent Orange 
during service, the Board notes that a veteran, who during 
active service, served in Vietnam during the Vietnam era, is 
presumed to have been exposed during such service to a 
herbicide agent, containing Agent Orange.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed 
to an herbicide agent during active service, certain diseases 
associated with exposure to herbicide agents shall be service 
connected, even though there is no record of such disease 
during service.  38 C.F.R. § 3.309 (e).

In this case, although the veteran contends that he served in 
Vietnam, the NPRC has reported that there is no evidence in 
the veteran's file to substantiate any service in the 
Republic of Vietnam.  However, regardless of whether the 
veteran had service in Vietnam, the Board observes that a 
back disorder, a sleep disorder, an anal fistula, a skin 
disorder, and PTSD with depression, are not among the 
disabilities listed in 38 C.F.R. § 3.309(e) and therefore, 
are not subject to presumptive service based on exposure to 
Agent Orange.  The Board specifically notes that chloracne or 
other acneform disease consistent with chloracne, and 
porphyria cutanea tarda have not been diagnosed.  In 
addition, the veteran has not presented proof of actual 
causation, that is, that exposure to Agent Orange actually 
caused him to develop a back disorder, a sleep disorder, an 
anal fistula, a skin disorder, and PTSD, with depression.  

Back Disability, Sleep Disorder, Anal Fistula, and Skin 
Disorder

The veteran reports that he currently has a back disability, 
a sleep disorder, an anal fistula, and a skin disorder, 
claimed as a fungal disorder, which are related to his period 
of active military service.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that he has a back 
disability, a sleep disorder, an anal fistula, and a skin 
disorder, claimed as a fungal disorder, which are related to 
service is not competent evidence.  

In regard to the veteran's claim of entitlement to service 
connection for a back disability, in the absence of medical 
evidence showing that the veteran currently has a back 
disability of a muscloskeletal nature, there is no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The record does show that in 1996 the veteran was 
diagnosed with multiple lipomas on the back, but there is no 
competent medical evidence of record which links the lipomas 
to service or to any incident of service.  As there is no 
medical evidence of record which provides the required nexus 
between service and the lipomas, service connection for 
lipomas is not established. 

In regard to the veteran's claim for service connection for a 
sleep disorder, the Board recognizes that the veteran's 
service medical records show that upon his June 1971 
separation examination, the veteran stated that he was having 
trouble sleeping since September 1970.  However, the Board 
observes that at the time of the veteran's separation 
examination, no actual diagnosis of a sleep disorder was 
provided. In addition, after service, the medical evidence of 
record shows sleeping problems were not documented until 
January 2004, more than thirty years after the veteran's 
separation from the military.  In January 2004, it was noted 
that the veteran was having problems with insomnia, and that 
according to the veteran, he had had insomnia for 30 years.  
Thus, while the veteran is competent to state that he has had 
trouble sleeping, the Board notes that the absence of 
documented complaints of sleeping problems from 1971 to 
January 2004 weighs against the claim.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).  Moreover, there is 
no medical evidence of record relating any current sleep 
disorder, to include current complaints of insomnia, to an 
injury or event of service origin.  Therefore, in light of 
the above, as there is no favorable medical evidence that 
relates any current sleep disorder to service, the 
preponderance of the evidence is against the claim and 
service connection for a sleep disorder is not warranted.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).   

In regard to the veteran's claim for an anal fistula, the 
Board notes that the veteran's service medical records are 
negative for any complaints or findings of an anal fistula.  
In addition, at the time of the veteran's separation 
examination, dated in June 1971, the veteran denied that he 
had ever had or currently had piles or rectal disease, and 
his anus and rectum were clinically evaluated as normal.  

In this case, the veteran's anal fistula was first documented 
in 1996.  There is no competent medical evidence of record 
which links the veteran's currently diagnosed anal fistula to 
service, or to any incident of service.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of this disorder is more than 24 years after his period of 
service had ended.  See cf. Mense v. Derwinski, 1 Vet. App. 
354 (1991).  As there is no evidence of an anal fistula in 
service, and there is no evidence which provides the required 
nexus between military service and an anal fistula, service 
connection for this disorder is not warranted.  See Caluza, 7 
Vet. App. at 498.    

In regard to the veteran's claim for a skin disorder, claimed 
as a fungal disorder, the Board notes that the veteran's 
service medical records are negative for any complaints or 
findings of a fungal disorder.  However, the records reflect 
that in May 1971, the veteran was diagnosed with 
pseudofolliculitis barbae.  In addition, at the time of the 
veteran's June 1971 separation examination, the veteran noted 
that he had had a rash and an eruption on his face which had 
caused pain and discomfort while shaving.  Nevertheless, upon 
physical examination, the veteran's skin and lymphatics were 
clinically evaluated as normal.  Moreover, although the 
veteran's service medical records show that he was diagnosed 
with pseudofolliculitis barbae, there is no evidence of 
continuity of symptomatology of the aforementioned disorder; 
pseudofolliculitis barbae has not been diagnosed since 
service.  The earliest clinical indication of the presence of 
a skin disorder of any kind is first shown in 1996, more than 
twenty years after the veteran's period of service had 
ended.  The absence of documented complaints of skin problems 
from 1971 to 1996 weighs against the claim.  Maxson, 12 Vet. 
App. at 453, 459, affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In this case, there is no medical evidence of record which 
shows that the veteran has been currently diagnosed with a 
fungal disorder.  In the absence of medical evidence showing 
that the veteran currently has a fungal disorder, there is no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

PTSD with Depression

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of an in- 
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, the veteran's lay testimony regarding the 
reported stressor must be accepted as conclusive evidence as 
to its actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not suffice to verify the occurrence of the 
claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-
396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the veteran's service records do not show any 
evidence that the veteran engaged in combat, and there is no 
evidence that he was awarded any medal indicative of combat.  
In fact, the veteran has not contended that he was awarded a 
combat medal.  The veteran's MOS was as a seaman; his MOS 
does not indicate combat service.  Based on the available 
records, the Board finds no objective evidence that the 
veteran served in combat and, as such, the provisions of 
38 U.S.C.A. § 1154 are not applicable in this case.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283 (1994).  The veteran's lay statements alone 
are not enough to establish the occurrence of an alleged 
stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. 
App. at 166.

With respect to the veteran's statements in support of his 
claim, such statements are not competent evidence to 
establish the etiology of a disability.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  A 
layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu, 2 
Vet. App. at 492, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board has reviewed the record and concludes that no 
independent evidence exists to substantiate any of the 
veteran's specified stressors.  In this regard, the Board 
notes that many of the veteran's stressors are related to his 
claimed service in Vietnam.  However, the NPRC has reported 
that there was no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.  
Consequently, because the veteran's service stressors cannot 
be verified, any diagnosis based on these stressors cannot be 
considered competent.  Therefore, all of the elements needed 
to warrant entitlement to service connection for PTSD have 
not been shown. 

In regard to any depression associated with the veteran's 
claim for PTSD, the Board recognizes that at the time of the 
veteran's June 1971 separation examination, the examiner 
noted that the veteran had been depressed since arriving in 
Okinawa since March 1970.  However, the Board observes that 
the veteran's service medical records are negative for an 
actual diagnosis of depression, and the veteran was 
clinically evaluated as normal for psychiatric purposes upon 
his separation examination.  The first medical evidence of 
record of an actual diagnosis of depression is in August 
2005, more than thirty years after the veteran's separation 
from the military.  Thus, the period without documented 
symptoms from 1971 to 2005 is evidence against continuity of 
symptomatology.  

As for the veteran's statements and testimony that he 
currently has depression which is related to his period of 
active military service, the determinative issue involves a 
question of a medical diagnosis or of medical causation, and 
as such, competent medical evidence is required to 
substantiate the claim.  The veteran, as a lay person, is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony to the extent that he relates his currently 
diagnosed depression to service does not constitute competent 
medical evidence.  Grottveit, 5 Vet. App. at 91, 93.    

To the extent that VA records relate the veteran's depression 
to service, such is a mere transcription of lay history.  
Such information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).    



In this case, there is no competent medical evidence on file 
linking the veteran's currently diagnosed depression to his 
period of active military service.  Accordingly, in light of 
the above, service connection for PTSD with depression is not 
established.  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.


ORDER

Service connection for a back disability is denied.  

Service connection for a sleep disorder is denied.  

Service connection for an anal fistula is denied.  

Service connection for a skin disorder, claimed as a fungal 
disorder, is denied.  

Service connection for post-traumatic stress disorder with 
depression is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


